Citation Nr: 0508042	
Decision Date: 03/18/05    Archive Date: 03/30/05

DOCKET NO.  03-28 924A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
eye disorder, to included meibomian gland disease, squamous 
blepharoconjunctivitis, ectropion, and glaucoma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Havelka, Counsel




INTRODUCTION

The veteran served on active duty from September 1950 to June 
1952.  This matter comes properly before the Board of 
Veterans' Appeals (Board) on appeal from a rating decision 
the Department of Veterans Affairs (VA) Regional office in 
San Diego, California (RO).


FINDINGS OF FACT

1.  The RO denied service connection for an eye disorder in 
October 1952.  The veteran was notified of this decision in 
November 1952 but did not file an appeal. 

2.  The evidence of record at the time of the October 1952 
rating decision included service medical records showing no 
diagnosis of an eye disorder during service and VA medical 
records showing treatment for conjunctivitis subsequent to 
service.

3.  The evidence received subsequent October 1952 rating 
decision includes additional service medical records; VA 
medical treatment records dating from 1999; lay statements; 
copies of medical information; and a VA examination report 
dated April 2002.  

4.  The evidence received since the October 1952 RO rating 
decision does not establish that the veteran had an eye 
disorder during service, nor does it link any current eye 
disorder to military service.  

5. The evidence received since the October 1952 RO rating 
decision is not so significant that it must be considered in 
order to fairly decide the merits of the claim.  




CONCLUSIONS OF LAW

1.  The October 1952 rating decision denying service 
connection for an eye disorder is final.  38 U.S.C. § 709 
(1946).  

2.  Evidence received since the October 1952 rating decision 
denying service connection for an eye disorder is not new and 
material, and the veteran's claim for service connection for 
an eye disorder is not been reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2004).  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The RO provided the veteran the required 
notice with respect to his attempt to reopen his claim for 
service connection for an eye disorder in a letter dated 
April 2003.  

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5013A; 
38 C.F.R. § 3.159.  However, the VCAA explicitly provides 
that, "[n]othing in [38 U.S.C.A. § 5103A] shall be construed 
to require [VA] to reopen a claim that has been disallowed 
except when new and material evidence is presented or 
secured, as described in [38 U.S.C.A. § 5108]."  38 U.S.C.A. 
§ 5103A(f).

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  

II.  Reopening of the Claim

Reopening a claim for service connection which has been 
previously and finally disallowed requires that new and 
material evidence be presented or secured since the last 
final disallowance of that claim.  38 U.S.C.A. § 5108; Evans 
v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. 
Brown, 8 Vet. App. 522, 524 (1996).  New and material 
evidence means evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The regulation regarding new and material evidence was 
recently amended.  See 38 C.F.R. § 3.156(a) (2004).  This 
amendment to 38 C.F.R. § 3.156(a) applies only to claims to 
reopen a finally decided claim received on or after August 
29, 2001.  The veteran's request to reopen his claim for 
entitlement to service connection for an eye disorder was 
filed in April 2000, which is prior to that date.  Therefore, 
the amended regulation does not apply.


The United States Court of Appeals for Veterans Claims 
(Court) has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in this case dealing with a claim for service connection.  
However, it is the specified bases for the final disallowance 
that must be considered in determining whether the newly 
submitted evidence is probative.  Such evidence must tend to 
prove the merits of the claim as to each essential element 
that was a specified basis for that last final disallowance 
of the claim.  See Evans, 9 Vet. App. at 285.  

In this case, the RO denied entitlement to service connection 
for an eye disorder in October 1952 and notified the veteran 
of the decision in November 1952.  The veteran did not appeal 
the RO decision and it became final.  38 U.S.C. § 709 (1946).  

The matter under consideration in this case is whether the 
veteran incurred an eye disorder during active service.  In 
order for the veteran's claim to be reopened, evidence must 
have been presented, or secured, since the October 1952 RO 
rating decision on the merits which is relevant to, and 
probative of, this matter under consideration.

The evidence of record at the time of the October 1952 RO 
rating decision which was relevant to the veteran's claim for 
service connection for an eye disorder was the veteran's 
service medical records and VA medical treatment records.  
The veteran's service medical records do not show any 
complaints or diagnosis of, or treatment for, any eye 
disorder during service.  A March 1952 service medical 
treatment record reveals that the veteran was treated for 
cellulitis below the nose.  The June 1952 separation 
examination report reveals that the veteran's eyes were 
"normal," with no abnormalities noted by the examining 
physician.  VA medical records revealed that the veteran was 
diagnosed as having acute conjunctivitis of the right eye in 
July 1952 and was treated until early August 1952 when his 
condition was noted to be "much improved."  A VA 
consultation form noted that the veteran reported a history 
of having conjunctivitis in February 1952; however, this is 
not supported by the evidence contained in the service 
medical records.  

The evidence of record at the time of the October 1952 RO 
rating decision revealed that during service the veteran was 
treated for cellulitis below the nose in March 1952, but that 
he was not treated for any eye disorder and his eyes were 
normal on separation examination on June 3, 1952.  The 
veteran separated from service on June 4, 1952.  VA treatment 
records reveal that the was first diagnosed with 
conjunctivitis of the right eye on July 20, 1952.  With no 
evidence of an eye disorder during service and no evidence 
linking the post-service diagnosis of conjunctivitis to 
service, service connection was denied.

In this case, the evidence submitted since the October 1952 
RO decision that refers to the veteran's eye disorder 
includes additional service medical records received at the 
RO in 1960; VA medical treatment records dated in 1999 and 
2000; excerpts from internet medical articles submitted by 
the veteran; lay statements from the veteran and family 
members; and an April 2002 VA examination report.  

The service medical records obtained in 1960 contained dental 
treatment notes, a medial treatment note for treatment of a 
fever in February 1951, and an additional treatment slip 
showing treatment for cellulitis below the nose in March 
1952.  None of these records show any treatment for an eye 
disorder during service.  

VA medical records reveal that the veteran was diagnosed with 
glaucoma of both eyes in 1999.  Treatment with LASER 
iridectomy was conducted on the right eye in September 1999 
and the left eye in October 1999.  An August 2000 VA 
treatment record reveals that the veteran had complaints of 
red eyes, without evidence of inflammation or infection.  

In September 2001, the veteran submitted copies of medical 
information which he printed from the internet.  This 
information related to the diagnosis of uveitis, iritis, and 
orbital cellulitis.  At this point the Board notes that the 
service medical records clearly indicate that the veteran's 
in-service cellulitis was below the nose and there is no 
medical evidence that it involved the orbit of the eye.  

The veteran submitted several undated lay statements from 
family members.  The veteran's sister indicated that the 
veteran had been treated for an eye infection during service.  
However, the Board notes that this account is based upon what 
she was told by the veteran, as his sister did not serve on 
active duty with the veteran.  The veteran's brother-in-law 
indicated that the veteran had an eye condition which was 
getting worse from 1973 on.  A statement from the veteran's 
wife states that the veteran gets about two eye infections 
per year.  

The veteran claims that he was treated for an eye disorder 
during service.  However, review of the service medical 
records shows that he was only treated for cellulitis under 
the nose in March 1952.  The veteran's testimony is not 
competent to establish that he incurred an eye disorder 
during his active service.  While lay testimony is competent 
to establish the occurrence of an injury, it is not competent 
to provide a medical diagnosis or the etiology of a current 
eye disorder.  See Chavarria v. Brown, 5 Vet. App. 468 (1993) 
(an appellant's own recitations of his medical history does 
not constitute new and material evidence sufficient to reopen 
his claim when this account has already been rejected by the 
VA).

In August 2002, a VA eye examination of the veteran was 
conducted.  The examiner noted that the veteran had been 
treated for glaucoma with LASER surgery in 1999.  The 
diagnosis was squamous blepharoconjunctivitis and senile 
ectropion of the lower eyelids.  The examiner further 
clarified that the veteran's glaucoma was unrelated to 
service.  In an addendum the examiner stated that the 
veteran's recurrent eye infections predated military service, 
with recurrent intermittent exacerbations over the years.  
However, the Board notes that there is no competent medical 
evidence showing that the veteran had an eye disorder prior 
to service, or that he was treated for an eye disorder during 
service.  

The Board concludes that this evidence is new because it was 
not before the RO when it denied service connection for an 
eye disorder in October 1952.  Although "new," this 
evidence is not "material" because it is does not bear 
directly and substantially upon the specific matter under 
consideration, namely whether the veteran's current eye 
disorders are related to his military service.  Accordingly, 
the evidence is not so significant that it must be considered 
in order to fairly decide the merits of the claim.

The additional evidence received since the October 1952 RO 
decision is not new and material and does not provide the 
required evidentiary basis to reopen the veteran's claim.  
The RO's prior denial of service connection for an eye 
disorder remains final.  38 U.S.C.A. §§ 5108, 7105(c); 38 
C.F.R. § 3.156.


ORDER

New and material evidence not having been submitted to reopen 
a claim for entitlement to service connection an eye 
disorder, the appeal is denied.



	                        
____________________________________________
	JOY A. MCDONALD 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


